DETAILED ACTION
Applicants’ arguments, filed 31 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 7 recites that the first and second monomeric units are modified polyacryloyl chloride monomeric units. It is unclear how these limitations further limit the claimed subject matter because the recited first and second monomeric units of claim 7 do not result in the formation of polyacryloyl chloride and would appear to exclude polyacryloyl chloride. As such, it is unclear how these limitations further limit the scope of claim 1 upon which claim 7 ultimately depends.
For the purposes of examination under prior art, the examiner will examine claim 7 as if it further limits claim 1 to require that R1, R2, and R3 are hydrogen, resulting in acrylic acid and derivatized acrylic acid (e.g. as opposed to derivatized methacrylic acid).
Response to Arguments: Applicant presents arguments regarding this issue as of applicant’s response on 31 October 2022 (hereafter referred to as applicant’s most recent response), page 6, relevant text reproduced below.

    PNG
    media_image1.png
    424
    634
    media_image1.png
    Greyscale

The examiner disagrees with applicant’s argument that a polyacrylamide is not a modified polyacryloyl chloride. The examiner presents the following rationale in support of this position.
The “polyacryloyl chloride” recited by the claim is the chemical structure of an intermediate product, not the final product. This is at least because “polyacryloyl chloride” is an acyl chloride, and acyl chlorides are highly reactive.
As the claim recites a modified polyacryloyl chloride, there is a process step that occurs; namely, the modification of the polyacryloyl chloride. Therefore, “modified polyacryloyl chloride” is a product-by-process limitation. See MPEP 2113 regarding the claim interpretation of product-by-process claims.
The skilled artisan would have been aware that being polyacryloyl chloride, being an acyl chloride, is highly reactive. The skilled artisan would have been aware that acyl chlorides can react with water to form a carboxylic acid, with alcohols to form esters, and with amines (that are not tertiary amines) to form amides. In support of this position, the examiner cites Danilovtseva et al. (Polymers, Vol. 9, 2017, pages 1-18), which teaches the following reaction scheme showing the formation of a polyacrylamide from a polyacryloyl chloride and a secondary amine.

    PNG
    media_image2.png
    191
    893
    media_image2.png
    Greyscale

As such, contrary to applicant’s arguments, compositions with the structure according to formula (3) are polymers which could have been made from modified polyacryloyl chloride monomeric units.
As such, the skilled artisan would have expected that the polyacryloyl chloride monomeric unit could have been modified to have produced the structure according to formula (3) by reaction with an amine.
Therefore, a polyacrylamide such as that in formula (3) reads on the required modified polacryloyl chloride.
The examiner clarifies that the Danilovtseva et al. (Polymers, Vol. 9, 2017, pages 1-18) reference is not part of the statement of rejection, as it does not teach a lipid nanodisc. In contrast, this reference is being cited to rebut applicant’s argument that the structure of formula (3), as recited by instant claim 1, is not a modified polyacryloyl chloride monomeric unit.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7, and 9-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy et al. (US 2019/0346464 A1).
Ramamoorthy et al. (hereafter referred to as Ramamoorthy) is drawn to lipid nanodiscs made from acryloyl-based copolymers, as of Ramamoorthy, title and abstract, with the figure in the abstract reproduced below.

    PNG
    media_image3.png
    328
    597
    media_image3.png
    Greyscale

The amphiphilic polymer of Ramamoorthy may have the following structure, as of Ramamoorthy, page 2, paragraph 0022, relevant text reproduced below.

    PNG
    media_image4.png
    305
    467
    media_image4.png
    Greyscale

R4 may be the following when a pendant hydrophilic group, as of Ramamoorthy, paragraph 0029, reproduced below, with particular text made bold by the examiner.

[0029] The second monomer unit having a pendant hydrophilic group is not particularly limited, that is, it can include any hydrophilic group suitable to solubilize the lipid nanodisc in an aqueous solution. In some embodiments, the pendant hydrophilic group include one or more of hydroxyl, amino, ether, carboxylic acid, carboxylate, phosphate, phosphonate, phosphocholine, carboxylic ether, carboxylic ester, phosphate ester, amide, phosphonamide, ammonium, or salts of the foregoing. The pendant hydrophilic group can be positively charged, negatively charged, zwitterionic, or neutral. Positively charged hydrophilic groups can include, but are not limited to, ammonium cations (e.g. alkylammonium cations, such as mono-, di-, tri-, or tetra-alkylammonium cations). Negatively charged hydrophilic groups can include, but are not limited to, carboxylate or phosphate.

As such, the skilled artisan would have been motivated to have made R4 to have been hydrogen or a conjugate base thereof in order to have achieved a carboxylate and/or carboxylic acid group as taught above.
As to claim 1, the claim is not anticipatory because Ramamoorthy does not teach an embodiment comprising R4 as H in polymer (1); in contrast, it is merely selected from a list of polymers. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 4, Formula (2) of Ramamoorthy reads on the required Formula (3).
As to claim 7, Ramamoorthy teaches R1, R2, and R3 as hydrogen, as of the above-reproduced text.
As to claims 9-11, Ramamoorthy teaches a mole fraction of the first monomeric unit (i.e. hydrophobic butyl methacrylate) of 0.4 to 0.6 in paragraph 0033, with the remainder of the composition being the second monomeric unit (that which is derivatized with a quaternary ammonium group). 
As to claim 12, Ramamoorthy teaches a Mn of 4.0 kg/mol in paragraph 0034.
As to claim 13, Ramamoorthy teaches a random copolymer in paragraph 0020.
As to claim 14, Ramamoorthy teaches phosphatidylethanolamines, phosphatidylcholines, phosphatidylglycerols, and phosphatidylserines in paragraph 0036.
As to claim 15, Ramamoorthy teaches a natural cell membrane extract in paragraph 0036.
As to claim 16, Ramamoorthy teaches lipid nanodiscs with diameters from 6 nm to 100 nm in paragraph 0038.
As to claim 17, Ramamoorthy teaches lipid nanodiscs with a diameter of 6 nm or 30 nm in paragraph 0038.
As to claim 18, Ramamoorthy teaches lipid nanodiscs with a diameter of 100 nm in paragraph 0038.
As to claim 19, Ramamoorthy teaches lipid nanodiscs with a diameter of 50 nm in paragraph 0038.
As to claim 20, Ramamoorthy teaches a membrane protein spanning across the lipid bilayer in paragraph 0040.
As to claim 21, Ramamoorthy teaches alignment with a magnetic field in paragraph 0039.
As to claim 22, this claim is rejected for essentially the same reason as to why claims 7-8 are rejected.
As to claim 23, the polymer of Ramamoorthy, figure 2, reproduced above, does not include styrene.
As to claim 24, the polymer of Ramamoorthy, figure 2, reproduced in part above, does not comprise aromatic groups.
As to claim 25, Ramamoorthy teaches drug delivery in paragraph 0052.
Note Regarding Reference Date: The instant application claims benefit to provisional application 62/858,724, which was filed on 7 June 2019; as such, the effective filing date of the instant application is understood to be 7 June 2019. Ramamoorthy was published in November 2019, which is after the effective filing date of the instant application. As such, Ramamoorthy is not prior art under AIA  35 U.S.C. 102(a)(1). However, Ramamoorthy was filed on 17 April 2019, and claims benefit to a provisional application filed on 17 April 2018.  As such, Ramamoorthy was effectively filed prior to the effective filing date of the instant application. Therefore, Ramamoorthy is prior art under AIA  35 U.S.C. 102(a)(2). As there are differences between the inventorship of the Ramamoorthy publication and the instant application, the exceptions under AIA  35 U.S.C. 102(b)(2) would not appear to be applicable. See MPEP 2154.01(c), which states that if there is any difference in inventive entity between the prior art U.S. patent document and the application under examination, the U.S. patent document satisfies the "names another inventor" requirement of AIA  35 U.S.C. 102(a)(2).


Response to Arguments Regarding Obviousness Rejection
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s most recent response on 31 October 2022 (hereafter referred to as applicant’s most recent response). These arguments are addressed below.
In applicant’s response, applicant argues that the examiner misunderstands the teachings of Ramamoorthy, as of applicant’s response on page 7, bottom paragraph. Specifically, applicant argues that the teachings of Ramamoorthy in paragraph 0022 do not include the situation in which R4 in structure (1) in paragraph 0022 is hydrogen, to make a carboxylic acid group. This is allegedly because Ramamoorthy teaches that R4 is itself the hydrophilic group, and the skilled artisan would not have considered hydrogen as a hydrophilic group.
As an initial matter, the relevant chemical structure from Ramamoorthy is reproduced below.

    PNG
    media_image4.png
    305
    467
    media_image4.png
    Greyscale

The skilled artisan would have been aware that hydrogen, when bound to oxygen is hydrophilic. This is because hydrogen, when covalently bound to oxygen (or nitrogen or fluorine, but not carbon), can engage in hydrogen bonding, including with nearby water molecules. In support of this position, the examiner cites https://wou.edu/chemistry/files/2017/04/hbonding-cooh-and-ester.png accessed 9 December 2022) which teaches a figure showing a carboxylic acid engaging in hydrogen bonding with water at the spot of the acidic hydrogen

    PNG
    media_image5.png
    687
    683
    media_image5.png
    Greyscale

As such, the skilled artisan would have understood that had R4 in structure (1) in paragraph 0022 of Ramamoorthy been hydrogen, the resultant structure would have been hydrophilic because it would have been capable of hydrogen bonding with water. Therefore, applicant’s argument that hydrogen would not have bene a hydrophilic group is not persuasive.
The examiner clarifies that the above reference is not part of the statement of rejection at least because it does not include a lipid nanodisc, and is cited in order to rebut applicant’s argument that R4 being hydrogen in formula (1) is not hydrophilic.
Applicant then argues the following on page 8, relevant text reproduced below.

    PNG
    media_image6.png
    78
    643
    media_image6.png
    Greyscale

This is not persuasive. Patents are relevant as prior art for all they contain, and are not limited to their preferred embodiments. See MPEP 2123. As such, applicant’s argument that the applied rejection is based off of the broad disclosure of Ramamoorthy rather than the examples of Ramamoorthy is not persuasive.
Applicant further argues that if the polymer of formula (1) of Ramamoorthy were functionalized with R4 being hydrogen, the resultant polymer would not provide a pendant hydrophilic group. As best understood by the examiner, applicant appears to concede that such a substitution, if performed, would result in a carboxylic acid group, but appears to argue that such a functional group would not be pendant, as either taught by Ramamoorthy or as required by the instant claims.
In view of this argument, the examiner cites the following references to provide a definition and/or explanation of the term pendant. The examiner cites LibreTexts (https://batch.libretexts.org/print/url=https://eng.libretexts.org/Bookshelves/Materials_Science/Supplemental_Modules_(Materials_Science)/Polymer_Chemistry/Polymer_Chemistry%3A_Chemical_Composition/Polymer_Chemistry%3A_Pendant_Groups.pdf Accessed on 9 December 2022, 1 printed page), which indicates the following as pendant groups.

    PNG
    media_image7.png
    303
    1275
    media_image7.png
    Greyscale

In a similar vein, the examiner cites https://www.pslc.ws/macrog/kidsmac/pendant.htm accessed on 9 December 2022, 2 printed pages), which teaches the following, as of the bottom of page 1.

    PNG
    media_image8.png
    299
    930
    media_image8.png
    Greyscale

The above-circled groups are taught by this reference to be pendant.
As such, in view of the above-indicated examples of what is a pendant group, the skilled artisan would have understood the carboxylic acid group in formula (1) would have been pendant.
The examiner further notes that the above two references are not part of the statement of rejection. These references were cited by examiner in order to rebut applicant’s arguments related to the proper definition of the term “pendant.”

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612